DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-6 and 8-12, in the reply filed on August 8, 2022 is acknowledged.
	As noted by Applicant, claim 1 is a linking claim. It is examined herein with the elected invention. As well, upon further consideration, the restriction between Groups I and II has been withdrawn. All of the pending claims are examined herein.

Priority
3.	Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/744,853. The ‘853 application was filed on November 25, 2008, and the certified copy was received from the International Bureau on May 26, 2010.

Information Disclosure Statement
4.	Non-patent literature citation #10 has not been considered because it does not comply with the formatting requirements of 37 CFR 1.98, which requires a space next to each document to be considered for the examiner’s initials. In this case, non-patent literature citation #10 lists multiple documents for consideration in a single citation, which is improper. Each different Nucleic Acid Sequence Search Report must be presented as a separate citation for consideration. 
	Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
	Applicant is also advised that, per MPEP 609.02 II.2, all references considered in the parent cases have been reviewed by the examiner. Therefore, resubmission of the items in non-patent literature citation #10 is only necessary if Applicant wishes this information to be printed on any patent issued from the instant application. See MPEP 609.02 II.2.

Drawings
5.	The drawings filed on November 6, 2017 are acceptable.

Nucleotide and/or Amino Acid Sequence Disclosures
6.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
	Required response – Applicant must provide an amendment to the specification inserting the required incorporation-by-reference paragraph.

Specification
7.	 The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on at least pages 16, 60, 61, 62, and 66. Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	The specification is also objected to because the format of the sequence identifiers in the following locations does not comply with 37 CFR 1.821(d): pages 29, 30, 34-39, 41, 42, 44, and 95. In particular, the format “SEQ ID NO: X” must be used for sequence identifiers.

Claim Objections
8.	Claim 1 is objected to because “T and/or B” should be inserted before “lymphocytes” in line 1 of step (A). As well, the word “and” should be inserted after the semicolon at the end of step (A)(2). Further, “an individual” in the last two lines of the claim should be replaced with “the individual” to more clearly refer back to earlier instances of “the individual.” 
	Claim 5 is objected to because a comma is missing after the word “one” in line 1.
	Claim 10 is objected to because “consists” in line 3 should be replaced with “consist.” 
	Claim 12 is objected to because the word “the” is missing before “TRB locus” in line 2. As well, the meaning of the acronym “TRB” (i.e., T-cell receptor beta) should be spelled out in the claim before the acronym is used.
	Claims 13 and 16 are objected to because of the following informalities. Replacing “step 3” in line 1 of each claim with “step (3)” is suggested to improve readability. Claim 16 is also missing the word “and” before (iii) in line 5.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because there is insufficient antecedent basis for “the change in diversity,” which is recited in the first line of the claim. A change in diversity may not exist when a sample obtained at one time point is compared with a sample obtained at a second time point, so a change in diversity is not an inherent feature. Applicant could address the issue by replacing “the change” in line 1 with “a change.” 
Claims 2-16 are also indefinite since they depend from claim 1 and do not correct its indefiniteness issue. 
Claim 5 is further indefinite because there is insufficient antecedent basis for “the rearrangements corresponding to the amplified fragments,” which is recited in the last two lines of the claim. Neither the preceding portion of claim 5 nor any claim from which it depends recites rearrangements.
Claim 6 is further indefinite because there is insufficient antecedent basis for “the rearrangements,” which is recited in line 2. Neither the preceding portion of claim 6 nor any claim from which it depends recites rearrangements.
Claim 14 is further indefinite because there is insufficient antecedent basis for “the signal of each of the amplicons,” which is recited in line 2. Neither the previous portion of claim 14 nor the claims from which it depends (i.e., claims 1, 7, and 13) clearly requires amplicons to be associated with a particular signal.
Claim 15 is further indefinite because there is insufficient antecedent basis for “the signal of each of the amplicons,” which is recited in line 3. Neither the previous portion of claim 15 nor the claims from which it depends (i.e., claims 1, 7, and 13) clearly requires amplicons to be associated with a particular signal.
Claim 16 is further indefinite because there is insufficient antecedent basis for “the signal of each amplicon,” which is recited in lines 3-4. Neither the previous portion of claim 16 nor the claims from which it depends (i.e., claims 1, 7, and 13) clearly requires amplicons to be associated with a particular signal.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 20-39, 45, and 48-51 of U.S. Patent No. 8,883,418. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘418 patent overlap in scope with the instant claims and teach or suggest all of their limitations.
The instant claims are drawn to a method for monitoring a change in diversity of the repertoire of T and/or B lymphocytes of an individual. The method comprises the use of multiplex PCR and analysis of the resulting products to determine that a diversity change has occurred between a sample obtained from an individual at a first time point and a sample obtained from the individual at a second time point.
The claims of the ‘418 patent are also drawn to the use of multiplex PCR to analyze the diversity of the repertoire of T and/or B lymphocytes of an individual. See, e.g., independent claim 1.
As to the instant claim 1, claim 1 of the ‘418 patent recites all of its limitations except for the requirement to obtain at least two different samples from the individual at different time points and compare the diversity measured in the different samples to determine whether a change in repertoire diversity has occurred. Claims 45 and 49 of the ‘418 patent, though, recite these elements in the instant claim 1. Thus, the claims of the ‘418 patent overlap in scope with the instant claim 1 and teach or suggest all of its requirements. Accordingly, the instant claim 1 is not patentably distinct from the claims of the ‘418 patent.
The limitations of the instant claims 2 and 4-12 are recited in claims 4-12 of the ‘418 patent. Thus, these instant claims are also not patentably distinct from the claims of the ‘418 patent.
The instant claim 3 requires comparing real-time amplification signals between samples. Claims 4 and 5 of the ‘418 patent recite real-time amplification and obtaining signals during the reaction. These claims do not recite comparison between samples, but this would have been obvious since claims 45, 49, and 50 of the ‘418 patent are directed to methods for detecting a change in repertoire diversity by comparing the diversity measured in samples obtained at two different time points. That is, the ordinary artisan would have recognized that when comparing samples obtained at different time points, the diversity analysis method recited in claims 4 and 5 of the ‘418 patent could be used for this purpose. Thus, the instant claim 3 is not patentably distinct from the claims of the ‘418 patent. 
The limitations of the instant claims 13-16 are recited in claims 37-39 of the ‘418 patent.

Conclusion
12.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637